                 Case 2:21-cv-00604-SB-MRW Document 5 Filed 01/25/21 Page 1 of 6 Page ID #:103


            1       MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            2       LAUREN M. BLAS, SBN 296823
                    lblas@gibsondunn.com
            3       GIBSON, DUNN & CRUTCHER LLP
                    333 South Grand Avenue
            4       Los Angeles, CA 90071-3197
                    Telephone: 213.229.7000
            5       Facsimile: 213.229.7520
            6       MEGAN COONEY, SBN 295174
                    mcooney@gibsondunn.com
            7       GIBSON, DUNN & CRUTCHER LLP
                    3161 Michelson Drive
            8       Irvine, CA 92612-4412
                    Telephone: 949.451.3800
            9       Facsimile: 949.451.4220
          10        Attorneys for Defendant
                    AMAZON.COM SERVICES LLC
          11
                                         UNITED STATES DISTRICT COURT
          12
                                        CENTRAL DISTRICT OF CALIFORNIA
          13
                    ANDREW GARCIA, an individual,           CASE NO. 2:21-cv-00604
          14
                                     Plaintiff,             DEFENDANT AMAZON.COM
          15                                                SERVICES LLC’S NOTICE OF
                          v.                                FILING NOTICE OF REMOVAL
          16                                                WITH THE SUPERIOR COURT
                    AMAZON.COM SERVICES LLC
          17        DBA AMAZON FLEX, a California
                    Limited Liability Company; MICHAEL
          18        D. DEAL, an individual; and DOES 1
                    through 20, inclusive,
          19
                                     Defendant.
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
                 Case 2:21-cv-00604-SB-MRW Document 5 Filed 01/25/21 Page 2 of 6 Page ID #:104


            1                TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO
            2       PLAINTIFFS AND THEIR COUNSEL OF RECORD:
            3                PLEASE TAKE NOTICE THAT Defendant Amazon.com Services LLC filed
            4       notice, on January 22, 2021, in the Superior Court of the State of California in and for
            5       the County of Los Angeles, that Defendant has removed this action from the Superior
            6       Court to the United States District Court for the Central District of California. A true
            7       and correct copy of said notice is attached hereto as Exhibit A.
            8
            9       Dated: January 25, 2021
          10                                               MICHAEL HOLECEK
                                                           LAUREN M. BLAS
          11                                               MEGAN COONEY
                                                           GIBSON, DUNN & CRUTCHER LLP
          12
          13
                                                           By: /s/ Michael Holecek
          14                                                               Michael Holecek
          15                                               Attorneys for Defendant AMAZON.COM
                                                           SERVICES LLC
          16
          17        104392335.1

          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                                2
Case 2:21-cv-00604-SB-MRW Document 5 Filed 01/25/21 Page 3 of 6 Page ID #:105




                  EXHIBIT A
Electronically FILED by Superior Court of California, County of Los Angeles on 01/22/2021 02:45 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Sanchez,Deputy Clerk
                       Case 2:21-cv-00604-SB-MRW Document 5 Filed 01/25/21 Page 4 of 6 Page ID #:106


                   1      MICHAEL HOLECEK, SBN 281034
                            mholecek@gibsondunn.com
                   2      LAUREN M. BLAS, SBN 296823
                           lblas@gibsondunn.com
                   3      GIBSON, DUNN & CRUTCHER LLP
                          333 South Grand Avenue
                   4      Los Angeles, CA 90071-3197
                          Telephone: 213.229.7000
                   5      Facsimile: 213.229.7520
                   6      MEGAN COONEY, SBN 295174
                            mcooney@gibsondunn.com
                   7      GIBSON, DUNN & CRUTCHER LLP
                          3161 Michelson Drive
                   8      Irvine, CA 92612-4412
                          Telephone: 949.451.3800
                   9      Facsimile: 949.451.4220
                 10       Attorneys for Defendants
                          AMAZON.COM SERVICES LLC DBA
                 11       AMAZON FLEX
                 12
                                                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                 13
                                                                        FOR THE COUNTY OF LOS ANGELES
                 14
                          ANDREW GARCIA, an individual,                                                  CASE NO. 20STCV48702
                 15
                                                 Plaintiff,                                              DEFENDANT AMAZON.COM SERVICES
                 16                                                                                      LLC’S NOTICE OF FILING OF REMOVAL
                                      v.                                                                 TO THE UNITED STATES DISTRICT
                 17                                                                                      COURT FOR THE CENTRAL DISTRICT
                          AMAZON.COM SERVICES LLC DBA                                                    OF CALIFORNIA
                 18       AMAZON FLEX, a California Limited
                          Liability Company; MICHAEL D. DEAL, an
                 19       individual; and DOES 1 through 20, inclusive,                                  ASSIGNED FOR ALL PURPOSES TO:
                                                                                                         HON. TERRY GREEN
                 20                              Defendants.                                             DEPARTMENT 14
                 21
                                                                                                         Action Filed: December 21, 2020
                 22                                                                                      Trial Date:   None Set
                 23

                 24

                 25

                 26

                 27

                 28

      Gibson, Dunn &
      Crutcher LLP

                                                                    DEFENDANT’S NOTICE OF FILING OF REMOVAL
                 Case 2:21-cv-00604-SB-MRW Document 5 Filed 01/25/21 Page 5 of 6 Page ID #:107


            1       TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO PLAINTIFF ANDREW
            2       GARCIA AND HIS COUNSEL OF RECORD:
            3                PLEASE TAKE NOTICE THAT Defendant Amazon.com Services LLC has removed the
            4       above-entitled action from the Superior Court in and for the County of Los Angeles to the United States
            5       District Court for the Central District of California. The Notice of Removal by Amazon was filed in
            6       the United States District Court on January 22, 2021.
            7                A copy of the Notice of Removal and supporting documents filed in the Central District of
            8       California are attached hereto as Exhibit 1, have been served on Plaintiff, and are fully incorporated
            9       herein by reference, thus effecting removal pursuant to 28 U.S.C. § 1446(d). Accordingly, this Court
           10       is respectfully requested to proceed no further in this action, unless and until such time as the action
           11       may be remanded by order of the United States District Court. See 28 U.S.C. § 1446(d).
           12

           13       DATED: January 22, 2021
           14                                                    MICHAEL HOLECEK
                                                                 LAUREN M. BLAS
           15                                                    MEGAN COONEY
                                                                 GIBSON, DUNN & CRUTCHER LLP
           16

           17
                                                                 By:
           18                                                                      Michael Holecek
           19                                                    Attorneys for Defendants
                                                                 AMAZON.COM SERVICES LLC DBA AMAZON
           20                                                    FLEX
           21

           22       104390468.1

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                           2
                                       DEFENDANTS’ NOTICE OF FILING OF REMOVAL OF CLASS ACTION
                 Case 2:21-cv-00604-SB-MRW Document 5 Filed 01/25/21 Page 6 of 6 Page ID #:108


            1                                                    PROOF OF SERVICE
            2              I, Cynthia Martinez, declare as follows:
            3              I am employed in the County of Orange, State of California, I am over the age of eighteen
                    years and am not a party to this action; my business address is 3161 Michelson Drive, Irvine, CA
            4       92612-4412, in said County and State. On January 22, 2021, I served the following document(s):
            5              DEFENDANT AMAZON.COM SERVICES LLC’S NOTICE OF FILING OF
                           REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE
            6              CENTRAL DISTRICT OF CALIFORNIA
            7       on the parties stated below, by the following means of service:
                             Gavril T. Gabriel, Esq.                          Attorney for Plaintiff
            8                The Law Offices of Gavril T. Gabriel
                             8255 Firestone Blvd., Suite 209
            9
                             Downey, CA 90241
           10                Tel 562.758.8210
                             Fax 562.758.8219
           11                E-Mail GGabriel@GTGLaw.org
           12
                         BY OVERNIGHT DELIVERY: On the above-mentioned date, I caused the documents to be in an envelope or
           13             package provided by an overnight delivery carrier and addressed to the persons at the addresses shown above.
                          The envelope or package was placed for collection and overnight delivery at an office or a regularly utilized drop
           14             box of the overnight delivery carrier with delivery fees paid or provided for.

           15            (STATE)           I declare under penalty of perjury under the laws of the State of California that the foregoing is
                                            true and correct.
           16

           17              Executed on January 22, 2021.
           18

           19                                                                                 Cynthia Martinez
           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP

                                        DEFENDANTS’ NOTICE OF FILING OF REMOVAL OF CLASS ACTION
